Case: 4:13-cv-00800-SRC Doc. #: 293 Filed: 10/02/20 Page: 1 of 4 PageID #: 20111




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 MARY BAYES and PHILIP BAYES,                  )
                                               )
         Plaintiff(s),                         )
                                               )
         vs.                                   )       Case No. 4:13-cv-00800-SRC
                                               )
 BIOMET, INC., et al.,                         )
                                               )
         Defendant(s).                         )

                                    Memorandum and Order

        The Court has denied Biomet’s motion for summary judgment on Plaintiffs’ punitive

damages claim. See Doc. 260. The Parties dispute which state’s law governs Plaintiffs’ claim

for punitive damages. See Doc. 125 at 28-30 (arguing Indiana law applies); Doc. 147 at 20

(stating Missouri law applies). The Court ordered the Parties to brief this choice-of-law issue in

their respective trial briefs. Doc. 187 at 44:15-22. Those briefs having been submitted, the

Court now considers whether Missouri or Indiana law applies.

I.      Background

        The Court has thoroughly recounted the facts of this case in its Order on Biomet’s

Motion for Summary Judgment. See Doc. 225. In the same Order, the Court explains some of

the medical terminology at issue in this case and likewise does not repeat those explanations

here.

II.     Discussion

        A federal court sitting in diversity applies the substantive law of the state in which the

court sits. Urban Hotel Dev. Co. v. President Dev. Co., L.C., 535 F.3d 874, 877 (8th Cir. 2008).

The obligation to apply state law extends to the forum state’s choice-of-law principles. Klaxon


                                                   1
Case: 4:13-cv-00800-SRC Doc. #: 293 Filed: 10/02/20 Page: 2 of 4 PageID #: 20112




Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487 (1941). “Under Missouri’s choice-of-law rules,

courts apply the substantive law of the state with the ‘most significant relationship’ to the

occurrence and the parties.” Winter v. Novartis Pharm. Corp., 739 F.3d 405, 410 (8th Cir. 2014)

(quoting Fuqua Homes, Inc. v. Beattie, 388 F.3d 618, 621 (8th Cir. 2004)). When resolving

choice-of-law questions in a tort action, Missouri courts consider the following factors: (1) the

place where the injury occurred; (2) the place where the conduct causing the injury occurred; (3)

the domicile, residence, nationality, place of incorporation and place of business of the parties;

and (4) the place where the relationship, if any, between the parties is centered. Id. For personal

injury actions, Missouri defaults to the law of the place of injury, unless some other state has a

more significant relationship. Id. Thus, “Missouri’s formulation ‘essentially establishes a

presumption that the state with the most significant relationship is the state where the injury

occurred.’” Id. (quoting Dorman v. Emerson Elec. Co., 23 F.3d 1354, 1358 (8th Cir. 1994).

       Applying this four-factor test, the Court finds that Missouri has the most significant

relationship to Plaintiffs’ punitive damages claim. First, the parties agree that the place of injury

is Missouri. See Doc. 266 at 50:10-16. Thus, the law of Missouri presumptively applies.

Winter, 388 F.3d at 621. The third factor—the domicile, residence, nationality, place of

incorporation and place of business of the parties—favors neither Missouri nor Indiana.

Plaintiffs Philip and Mary Bayes are residents of Missouri. But each of the four Biomet entities

named as defendants in this case has its principal place of business and state of incorporation in

Indiana. Doc. 266 at 64:1-10. Plaintiffs note that the parent company of various Biomet entities

is incorporated in Delaware (see Doc. 268), but even if a non-party parent company’s place of

incorporation has any bearing, the Court finds that the exclusively-Indiana principal place of




                                                  2
Case: 4:13-cv-00800-SRC Doc. #: 293 Filed: 10/02/20 Page: 3 of 4 PageID #: 20113




business and state of incorporation of the Defendants outweighs that attenuated connection to

another state.

       As to the fourth factor, the Court finds that the parties’ relationship is centered in

Missouri. Plaintiffs’ relationship with Biomet—as relevant to this case—began only when

Mary’s physician, Dr. Martin, selected the Biomet M2a-Magnum implant for Mary’s hip

replacement surgeries. Dr. Martin treated Mary in Missouri. Doc. 126-2. He selected the M2a-

Magnum implant in Missouri. Doc. 126-1 at 21:2-12. And he performed Mary’s surgeries in

Missouri. Doc. 266 at 66:10-13. Thus, the Court finds that the parties’ relationship is centered

principally—if not exclusively—in Missouri.

       Biomet contends that the second factor—the place where the conduct causing injury

occurred—favors Indiana. Biomet’s principal offices are in Warsaw, Indiana and Biomet

represents that the M2a-Magnum was designed and manufactured in Indiana. Doc. 266 at 53:11-

18; 66:14-19. Plaintiffs allege that Biomet defectively designed the M2a-Magnum and that this

defective design caused Mary’s injuries. Thus, Biomet’s design of the M2a-Magnum is relevant

conduct that, allegedly, caused Mary’s injuries. Plaintiffs argue that some of Biomet’s design

work on the M2a-Magnum occurred in states other than Indiana, including Florida and Alabama.

Doc. 266 at 53:5-10. No evidence in the record suggests that Biomet performed any design work

in Missouri. However, Biomet’s own theory of the case is that Dr. Martin’s conduct of

implanting the left hip implant at an improper angle caused Mary’s injuries. Biomet does not

dispute that this conduct occurred in Missouri. Doc. 52 at 9-1. In sum, the Court finds this

factor mixed.

       Even if the conduct-causing-injury factor weighed clearly in favor of Indiana, the Court

would still find that Missouri has the most significant relationship to Plaintiffs’ punitive damages



                                                  3
Case: 4:13-cv-00800-SRC Doc. #: 293 Filed: 10/02/20 Page: 4 of 4 PageID #: 20114




claim. The first and fourth factors weigh in favor of Missouri law and the third factor is neutral.

Only one factor—the place where the conduct causing injury occurred—might favor Indiana.

Assuming it does, the Court nonetheless finds this factor insufficient to overcome the

presumption that Missouri—the place of injury—has the most significant relationship to the

claims at issue. The Court reaches this conclusion not simply by a numerical evaluation of the

factors for and against application of Missouri law, but by consideration of the relative strength

of the evidence supporting the various factors. As discussed above, the Court finds that the first

and fourth factors clearly and unambiguously favor Missouri law, but the second factor possibly

favors Indiana.

       Finally, the Court recognizes that “Missouri has a strong interest in applying its punitive

damages laws to deter conduct by corporations doing business in Missouri that harms Missouri

residents.” Winter, 739 F.3d at 410. The Missouri Supreme Court has determined that Missouri

citizens’ right to trial by jury on a punitive-damages claim has a constitutional dimension. See

Lewellen v. Franklin, 441 S.W.3d 136, 144 (Mo. 2014). Whatever interest Indiana may have in

the application of its laws to this case “does not overcome Missouri’s presumption that the law of

the place of injury should apply.” Winter, 739 F.3d at 410.

III.   Conclusion

       The Court finds that Missouri law applies to Plaintiffs’ claim for punitive damages.


Dated: October 2, 2020.



                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE




                                                 4
